Case 9:18-cv-81458-RLR Document 7 Entered on FLSD Docket 11/14/2018 Page 1 of 2

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of Florida

Case Number: 18-CV-81458-RLR

Plaintiff:
VINCENT PAPA, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED

VS.

Defendant:

AMERICAN AUTO TRANSPORT, LLC, A FLORIDA LIMITED LIABILITY
COMPANY

For:

Andrew J. Shamis, Esq.
Shamis & Gentile, P.A.

14 NE 1ST Avenue, Suite 400
Miami, FL 33132

Received by Global Process Services Corp on the 13th day of November, 2018 at 1:36 pm to be served on
AMERICAN AUTO TRANSPORT, LLC, REGISTERED AGENT: FERNANDO ROMAN, 253 NE 2ND
STREET, APT. 3805, MIAMI, FL 33132.

|, German Garcia, do hereby affirm that on the 13th day of November, 2018 at 8:50 pm, I:

INDIVIDUALLY/PERSONALLY served by delivering a true copy of the Summons in a Civil Action and
Class Action Complaint with the date and hour of service endorsed thereon by me, to: FERNANDO
ROMAN at the address of: 253 NE 2ND STREET, APT. 3805, MIAMI, FL 33132, and informed said
person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 35+, Sex: M, Race/Skin Color: Hispanic, Height: 5'9", Weight: 230,
Hair: Bald, Glasses: N

| certify that | am over the age of eighteen, and that | have no interest in the above action. Per F.S.92.525(2)

Under penalties of perjury, | declare that | have read the foregoing Return of Service and the facts stated in
it are true.

 

ee

German Garcia
CPS# 1658

 

Global Process Services Corp
P.O. Box 961556

Miami, FL 33296

(786) 287-0606

Our Job Serial Number: GER-2018002471
Ref: 2227

Copyright © 1992-2018 Database Services, Inc. - Process Server's Toolbox V7 1e
Case 9:18-cv-81458-RLR Document 7 Entered on FLSD Docket 11/14/2018 Page 2 of 2
Case 9:18-cv-81458-RLR Document 3 Entered on FLSD Docket 10/26/2018 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA

|

VINCENT PAPA, individually and on behalf of all 18-cv-81458-RLR
others similarly situated,
CLASS ACTION
Plaintiff,
v. SUMMONS

AMERICAN AUTO TRANSPORT, LLC, a Florida
Limited Liability Company,

Defendant.

 

 

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) American Auto Transport, LLC

Registered Agent: ea
Fernando Roman 53 NE gris 4 : Agr. DBO
oa . ee [Vian ,Fc S313

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Shamis & Gentile: PA
Andrew J. Shamis, Esq.
14 NE 1|* Ave, STE 1205
Miami, FL 33132
305-479-2299

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

Oct 26, 2018
Date:

 

s/ Janier Arellano

Deputy Clerk
U.S. District Courts

   

Steven M. Larimore
Clerk of Court
